DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For claim 2, the limitation of “in particular” and “and/or” are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In addition, the limitation of “the stakes” lacks prior antecedent basis. Furthermore, the limitation of “and/or” is indefinite because it presents various scenarios which are unclear as to which scenario is being claimed. 

For claim 4, the limitation of “the outer profile of the stakes” lacks prior antecedent basis. In addition, the limitation of “its” is unclear as to what element “its” is referring to. Furthermore, the limitation of “its inner side or has a receptacle thereto” is unclear as to which element has this inner side or receptacle. 
For claim 5, the limitation of “two identical disc-shaped elements” is unclear because are these elements referring back to the same as already claimed in claim 4 or are they additional elements?
For claim 6, the limitation of “each inner side of the disc-shaped elements” is unclear because it appears to be claiming that a plurality of disc-shaped elements have together each inner sided and not each inner side of each of the disc-shaped elements. In addition, the limitation of “the outer profile of one of the two stakes” lacks prior antecedent basis. Furthermore, the limitation of “correspondingly reflects the outer profile of one of the two stakes, at least in sections” (emphasis on the underlined) is unclear and narrative. 
For claim 7, the limitation of “each inner sides of the disc-shaped elements” is unclear because it appears to be claiming that a plurality of disc-shaped elements have together each inner sided and not each inner side of each of the disc-shaped elements. In addition, the limitation of “the outer profile of one of the two stakes” lacks prior antecedent basis”. Furthermore, the limitation of “correspondingly reflects the outer profile of one of the two stakes, at least partially” (emphasis on the underlined) is 
For claim 8, the limitation of “the stakes” lacks prior antecedent basis. In addition, the limitation of “a tubular round profile and/or a tubular rectangular profile” (emphasis on the underlined) is indefinite because it present various scenarios that cannot exist such as how can the stake be both tubular round and tubular rectangle based on the “and”. 
For claim 9, the limitation of “the stakes” lacks prior antecedent basis.
For claim 10, the limitation of “plastic and/or of composite material or comprises at least one of these materials” is indefinite because it present various scenarios. 
For claim 11, the limitation of “the stakes” lacks prior antecedent basis.
For claim 12, the limitation of “the stakes” lacks prior antecedent basis. In addition, the limitation of “straight and/or bent in their longitudinal direction” is indefinite because it present various scenarios that cannot exist such as how can the stake be both straight and bent based on the “and”. 
For claim 13, the limitation of “wherein the plant support system” appears to be redundant since the preamble already stated the plant support system. It is suggested that the limitation should be changed to, but not limiting, “The plant support system according to claim 1, further comprises”. In addition, the limitation of “like a wall” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For claim 15, the claim merely claims the connecting element without further defining the connecting element. In addition, there is no transitional phrase such as “comprising”, “consisting of”, etc. to define the claimed invention. The claim does not appear to meet U.S. standard patent claim practice. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,8,10,12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Risley (US 4894951 A).
For claim 1, Risley discloses a plant support system comprising at least a first stake (12) and a second stake (13) for supporting at least one plant thereon, as well as a connecting element (14) for releasably connecting the two stakes to each other, wherein the connecting element is movable along the first stake and along the second (in the channel 17,18).  
For claim 2, Risley discloses wherein the connecting element comprises a clamping system (element 14 is considered a clamping system because it clamp the stakes inside the channels 17,18) for fastening, in particular releasably, the stakes to the connecting element in a force closure and/or form-fit connection (the stakes are either force or form-fit into the channels of the connecting element).  
For claim 3, Risley discloses wherein the connecting element surrounds the at least two stakes each completely at least in sections thereof and may be fastened by a clamping system (see fig. 4).  
For claim 8, Risley discloses wherein the stakes have a tubular round profile and/or a tubular rectangular profile (see fig. 4 for the stakes 12,13 profile).  
For claim 10, Risley discloses wherein the connecting element is made of plastic and/or of composite material or comprises at least one of these materials (see figs. 4-5, the cross hatched symbol for the connecting element is for plastic; also see MPEP 608.02 IX. Drawing symbols).  
For claim 12, Risley discloses wherein the stakes are straight and/or bent in their longitudinal direction (see figures, self-explanatory).  

For claim 14, Risley discloses wherein the stakes, in particular with respect to their longitudinal direction, are steplessly alignable by the connecting element in an angle between 0 degrees and 180 degrees (see fig. 4 for the stakes alignment and angle).  
For claim 15, Risley discloses a connecting element (14) for releasably connecting at least a first stake and a second stake in order to assemble a plant support system for supporting at least one plant (as explained in the above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7,11 are rejected under 35 U.S.C. 103 as being unpatentable over Risley (as above) in view of Herald et al. (US 0024303 A).
For claim 4, Risley is silent about wherein the connecting element comprises two disc-shaped elements, each of which correspondingly reflects at least partially the outer profile of the stakes on its inner side or has a receptacle thereto.  
	Herald et al. teach in the same field of endeavor of connecting element for stakes, bars, rods, etc. as Risley’s connecting element, the connecting element of Herald et al. comprises two disc-shaped elements (B,B’), each of which correspondingly reflects at least partially the outer profile of the stakes (A,A’) on its inner side or has a receptacle thereto. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a connecting element having two disc-shaped elements as taught by Herald et al. in place of the connecting element of Risley in order to provide a more versatile connecting element in that the connecting element would allow various angle adjustments of the stakes as shown in figs. 2-3 of Herald et al. so as to allow the user to create more configuration. 
	For claim 5, Risley as modified by Herald et al. further teaches wherein the connecting element comprises two identical disc-shaped elements (as taught by Herald et al.).  
	For claim 6, Risley as modified by Herald et al. further teaches wherein each inner side of the disc-shaped elements correspondingly reflects the outer profile of one of the two stakes, at least in sections (as shown in figs. 1-3 of Herald et al.).  
	For claim 7, Risley as modified by Herald et al. further teaches wherein each of the inner sides of the disc- shaped elements correspondingly reflects the outer profile of one of the two stakes, at least partially, so that one stake may be fastened using 
	For claim 11, Risley is silent about wherein the connecting element comprises a screw-nut arrangement or a clamp for fastening the stakes by the connecting element in a force closure connection.  
	As stated in the above, Herald et al. teach the connecting element comprising a screw-nut arrangement (D,C) or a clamp for fastening the stakes by the connecting element in a force closure connection. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a connecting element having two disc-shaped elements with a screw-nut arrangement or a clamp as taught by Herald et al. in place of the connecting element of Risley in order to provide a more versatile connecting element in that the connecting element would allow various angle adjustments of the stakes as shown in figs. 2-3 of Herald et al. so as to allow the user to create more configuration.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Risley (as above).
 	For claim 9, it appears from the cross hatched for stakes 12,13 of Risley that they are made out of metal. However, the drawings are not clear. In any event, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stakes of Risley be made of metal or comprise metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is a strong and durable material, thus, one would select this material for these properties 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643